McLennan, J.
The action was commenced on the 19th day of January, 1896, td recover possession of certain premises situate in the town of Albion, Oswego county, described, in the complaint.
It,is alleged in the complaint that on January 1, 189é, and for some time prior thereto, the plaintiff was lawfully possessed, as owner in fee simple, of the premises described in the complaint, *517having received the title thereto from her husband, one Osmon Jones; that the plaintiff, being such owner and in possession, deeded the same to the defendants Nichols, upon the express consideration that the defendants Nichols would care foiy support, protect, clothe, feed and furnish the plaintiff, and her infant daughter Edith, in accordance with the terms and conditions of said deed and a written agreement executed contemporaneously therewith; and that in case of failure so to perform, said deed was to be void and of no force and effect.
It is then alleged that the defendants Nichols wholly failed to so perform, and that said deed thereupon became wholly void and of no effect; that the defendants, notwithstanding their failure to so perform in any respect, on the 10th day of January, 1894, entered into the possession of said premises, and unlawfully withheld the same from the plaintiff, to her damage in the sum of $300. The plaintiff demands immediate possession of said premises, together with the sum of $300 for the use and occupation thereof. The answer interposed to the complaint by the defendants is a general denial.
The issues so framed were, by an order duly made, sent to a referee to hear, try and determine the same. Independent of the report of the referee, there is nothing to indicate when or where the ■case was tried; nothing to indicate what evidence was taken or proceedings had before the referee. Independent of such report, it cannot be determined by the record that any trial of the issues was ever had before the referee.
The referee in his report states that he has been attended by the attorneys for the respective parties; that he listened to the opening ' address of counsel for the plaintiff, and he repeats a portion of what he claims the counsel for the plaintiff said in his opening; and the report of the referee then proceeds: “ That thereupon the defendants moved for a dismissal of the complaint, and for judgment.dismissing the complaint, on the ground that it appeared from the pleadings and opening of counsel that plaintiff’s remedy, if she had any, was an action on the covenants contained in said' deed or agreement, or an. action to establish and foreclose a lien upon the premises referred to in the complaint.”
After oral argument by respective counsel, and after written *518briefs had been filed, and the respective parties had stipulated that the agreement and will and pleadings might be considered by him in determining the action, the referee adds, “ I do find and decide and order that said motion to dismiss the complaint herein, upon' the pleadings and upon the opening of counsel, and for judgment accordingly, be and the same hereby is granted; that defendants have final judgment against the plaintiff dismissing the com: plaint herein, with costs to be taxed, and I direct that final judgment be entered accordingly.”
The learned referee then states, the grounds of his. decision, and adds: “ Copies of said will, deed and agreement are hereto annexed, marked Exhibits ‘ A,’ B ’ and C ’ respectively.”
There is nothing to show that Exhibits. A, B and C. were offered or received in evidence. :
The record contains a stipulation signed by the attorneys for the respective parties, as follows: It is hereby stipulated by and between the attorneys for the separate parties herein, that the foregoing copies of notice of appeal, judgment roll, report of referee, exceptions to said report, exhibits and order sittings, case and exceptions, are true and correct copies éf the originals as filed in the office of the clerk of Oswego county, and of the whole thereof.”
Upon the complaint we think á good cause of action in ejectment is stated. The opening of plaintiff’s counsel does not appear in the record, and, therefore, cannot be considered by this court. The record does not show that the entire title of the plaintiff to the premises in question came to her through the will of Osmon It. Jones, referred to by the referee as Exhibit A, or that the deed Called by the referee Exhibit B is the one referred to in the plaintiff’s complaint, or that Exhibit C is the agreement referred to in such complaint. The record in this case is entirely insufficient to enable the court to determine the rights of the respective parties. Whether such rights depend upon the will of the plaintiff’s deceased husband, tne deed which the plaintiff executed to the defendants Nichols, and the agreement which it is alleged was executed contemporaneously with such deed, ¿an only be guessed at.
It follows that the judgment appealed from should be reversed and a new trial ordered, with cósts to the appellant to abide the event.
*519Spring and Nash, JJ., concurred; Hardin, P. J., concurred in result; Adams, J., dissented.